
	

115 S2955 IS: Mobile Accuracy and Precision Broadband Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2955
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Wicker (for himself, Ms. Hassan, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To reform the Mobility Fund Phase II challenge process conducted by the Federal Communications
			 Commission.
	
	
 1.Short titleThis Act may be cited as the Mobile Accuracy and Precision Broadband Act of 2018 or the MAP Broadband Act. 2.Mobility Fund Phase II challenge process (a)DefinitionsIn this section—
 (1)the term challenge process means the process established by the Commission under which a person may challenge the initial determination that an area is ineligible for Mobility Fund Phase II support;
 (2)the term Commission means the Federal Communications Commission; (3)the term Mobility Fund Phase II means the second phase of the proceeding to provide universal service support from the Mobility Fund (WC Docket No. 10–90; WT Docket No. 10–208); and
 (4)the term Mobility Fund Phase II support means universal service support provided under Mobility Fund Phase II. (b)Challenge process windowThe Commission shall extend the period of the challenge process until November 27, 2018.
 (c)Public disclosure of approved handsetsThe Commission shall publicly disclose each handset that each mobile wireless service provider has approved for challengers to use in the challenge process, in order to assist consumers in exploring potential challenges.
 (d)Challenge process updatesDuring the period beginning on the date of enactment of this Act and ending on the last day of the challenge process, the Commission shall publish online monthly updates on—
 (1)the number of entities that the Commission has approved to participate in the challenge process as challengers; and
 (2)the percentage of the total geographic area initially determined to be ineligible for Mobility Fund Phase II support that has been challenged under the challenge process.
 (e)Post-Auction reportingAfter the Commission conducts the Mobility Fund Phase II reverse auction, the Commission shall publish online annual updates on whether the deployment of mobile wireless service is being expanded in rural areas due to Mobility Fund Phase II support.
			
